Exhibit 10.2
 
 
CONSULTING AGREEMENT


 
This Consulting Agreement (“Agreement”) is made as of _October 4, 2012__
(“Effective Date”), by and between China XD Plastics Company Limited, a Nevada
corporation having its principal place of business at No. 9 Dalian North Road,
Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang
Province, PRC 150060 (“Company”), and Robert L. Brisotti, an individual, whose
address is 60 East 96th Street, Apt 9A, New York, NY 10128 (“Consultant”).
 
Company desires to have Consultant stand ready to perform consulting services
for Company and Consultant desires to perform such services for Company, subject
to and in accordance with the terms and conditions of this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           SERVICES.
 
1.1           Performance of Services.  Consultant will perform general business
and market advisory services for the Company which shall include without
limitation providing advice related to products, market positioning, customer
leads, trade shows, and others as mutually agreed upon by the parties and in
accordance with the terms and conditions of this Agreement (“Services”).
 
1.2           Payment.  In consideration for making himself available to provide
Services to Company, Company will pay Consultant an monthly fee of US
$_5,000_.   Unless otherwise agreed upon by the parties, Company will not
reimburse Consultant for any expenses incurred by Consultant in connection with
performing Services.
 
2.           RELATIONSHIP OF PARTIES.
 
2.1           Consultant Not an Employee.  Consultant is not an agent or
employee and has no authority to bind, Company by contract or
otherwise.  Consultant shall accept any directions issued by Company pertaining
to the goals to be attained and the results to be achieved but shall be solely
responsible for the manner and hours in which Services are performed under this
Agreement.
 
2.2           Compliance with Laws and No Employee Benefits.  Consultant shall
comply at Consultant’s expense with all applicable provisions of workers’
compensation laws, unemployment compensation laws, federal Social Security law,
the Fair Labor Standards Act, federal, state and local income tax laws, and all
other applicable federal, state and local laws, regulations and codes relating
to terms and conditions of employment required to be fulfilled by employers or
independent contractors.  Consultant will report as self-employment income all
compensation received by Consultant pursuant to this Agreement.  Consultant will
indemnify Company and hold it harmless from and against all claims, damages,
losses, costs and expenses, including reasonable fees and expenses of attorneys
and other professionals, relating to any obligation imposed by law on Company to
pay any withholding taxes, social security, social insurance or similar items in
connection with compensation received by Consultant pursuant to this
Agreement.  Consultant will not be entitled to receive any vacation or illness
payments or to participate in any plans, arrangements, or distributions by
Company pertaining to any bonus, stock option, profit sharing, insurance or
similar benefits for Company’s employees.
 
 
 
1

--------------------------------------------------------------------------------

 
2.3           Liability Insurance.  Consultant will be responsible for making
adequate provision (through insurance or otherwise) to protect Consultant from
the following and will also exculpate and hold harmless the Company from the
following: (i) claims relating to work-related injury or any amounts incurred to
insure against the same; (ii) claims for damages because of bodily injury,
sickness, disease or death that arise out of any negligent act or omission of
Consultant; and (iii) claims for damages because of injury to or destruction of
tangible or intangible property, including loss of use resulting therefrom, that
arise out of any negligent act or omission of Consultant.
 
3.           CONFIDENTIAL INFORMATION.    Consultant agrees to hold all
Confidential Information in strict confidence, not to use it in any way,
commercially or otherwise, except in performing the Services, and not to
disclose it to others.  Consultant further agrees to take all action reasonably
necessary to protect the confidentiality of all Confidential Information
including, without limitation, implementing and enforcing procedures to minimize
the possibility of unauthorized use or disclosure of Confidential
Information.  For purposes of this Agreement, “Confidential Information” means
and will include: (i) any information, materials or knowledge regarding Company
and its business, financial condition, products, programming techniques,
clients, suppliers, technology or research and development that is disclosed to
Consultant or to which Consultant has access in connection with performing
Services; and (ii) the existence and terms and conditions of this
Agreement.  Confidential Information will not include, however, any information
that is or becomes part of the public domain through no fault of Consultant or
that Company regularly gives to third parties without restrictions on use or
disclosure.
 
4.           WARRANTIES.
 
4.1           Competitive Activities.  During the Term of this Agreement,
Consultant will not, directly or indirectly, in any individual or representative
capacity, engage or participate in or provide services to any business that is
competitive with the types and kinds of business being conducted by Company.
 
4.2           Pre-existing Obligations.  Consultant represents and warrants that
Consultant has no pre-existing obligations or commitments and, for the Term of
this Agreement, will not assume or otherwise undertake any obligations or
commitments that would be in conflict or inconsistent with, or that would hinder
Consultant’s performance of its obligations under this Agreement.
 
5.           TERM AND TERMINATION.


5.1           Term.  This Agreement will commence on the Effective Date and will
remain in force and effect for a period of six (6) months from the date of this
Agreement (“Term”).
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.2           Effect of
Termination.                                           Upon the expiration or
termination of this Agreement for any reason, Consultant will promptly notify
Company of all Confidential Information in Consultant’s possession or control
and will promptly deliver all such Confidential Information to Company, at
Consultant’s expense and in accordance with Company’s instructions.
 
5.3           Survival.  The provisions of Sections 2.2, 2.3, 3 this Section
5.3, and Sections 6 and 7 will survive the expiration or termination of this
Agreement.
 
6.           LIMITATION OF LIABILITY.  IN NO EVENT WILL COMPANY BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT, EVEN IF COMPANY HAS BEEN INFORMED IN ADVANCE OF
THE POSSIBILITY OF SUCH DAMAGES.
 
7.           GENERAL.
 
7.1           No Election of Remedies.  Except as expressly set forth in this
Agreement, the exercise by Company of any of its remedies under this Agreement
will be without prejudice to its other remedies under this Agreement or
available at law or in equity.
 
7.2           Assignment.  Consultant may not assign or transfer any of
Consultant’s rights or delegate any of Consultant’s obligations under this
Agreement, in whole or in part, without Company’s express prior written
consent.  Any attempted assignment, transfer or delegation, without such
consent, will be void.  Subject to the foregoing, this Agreement will be binding
upon and will inure to the benefit of the parties permitted successors and
assigns.
 
7.3           Equitable Remedies.  Because the Services are personal and unique
and because Consultant will have access to Confidential Information of Company,
Company will have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief, without having to
post a bond or other consideration, in addition to all other remedies that
Company may have for a breach of this Agreement.
 
7.4           Attorneys’ Fees.  If any action is necessary to enforce the terms
of this Agreement, the substantially prevailing party will be entitled to
reasonable attorneys’ fees, costs and expenses in addition to any other relief
to which such prevailing party may be entitled.
 
7.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York, excluding that body of law
pertaining to conflict of laws.
 
7.6           Severability.  If any provision of this Agreement is held invalid
or unenforceable by a court of competent jurisdiction, the remaining provisions
of the Agreement will remain in full force and effect, and the provision
affected will be construed so as to be enforceable to the maximum extent
permissible by law.
 
7.7           Notices.  All notices required or permitted under this Agreement
will be in writing and delivered by confirmed facsimile transmission, by courier
or overnight delivery service, or by certified mail, and in each instance will
be deemed given upon receipt.  All notices will be sent to the addresses set
forth above or to such other address as may be specified by either party to the
other in accordance with this Section.
 
 
 
3

--------------------------------------------------------------------------------

 
7.8           Entire Agreement.  This Agreement constitutes the complete and
exclusive understanding and agreement of the parties with respect to the subject
matter hereof and supersedes all prior understandings and agreements, whether
written or oral, with respect to the subject matter hereof.  Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by the parties hereto.
 
7.9           Waiver.  The waiver of any breach of any provision of this
Agreement will not constitute a waiver of any subsequent breach of the same
other provisions hereof.
 
7.10         Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.
 
COMPANY:
China XD Plastics Company Limited
CONSULTANT: 
Robert L. Brisotti
 
By:  /s/Jie Han                                                                 
By:  /s/Robert Brisotti         
Title:   Chairman and
CEO                                                                  
Name:   Robert Brisotti 
Name:   Jie Han
 


 
 
 
 
 
4

--------------------------------------------------------------------------------

 